

FOSTER WHEELER LTD. OMNIBUS INCENTIVE PLAN
 
Employee Restricted Stock Unit Award Agreement

 
Name of Participant:
 
__________________________________
Date of Grant:
 
November 15, 2006
Number of Restricted Stock Units Awarded:
 
__________________



Pursuant to the Foster Wheeler Ltd. Omnibus Incentive Plan (the “Plan”), a copy
of which has been delivered to you, along with a prospectus describing the
material terms of the Plan, and in accordance with the terms and conditions of
the Plan and your agreement to such additional terms, conditions and
restrictions as are set forth below, you have been granted as of the date set
forth above a Restricted Stock Unit Award (the “Restricted Stock Unit Award”),
meaning the right to receive common stock of Foster Wheeler Ltd. (the
“Company”), par value of $.01 per share, on the terms and conditions set forth
herein. Capitalized terms used but not defined in this Employee Restricted Stock
Unit Award Agreement (the “Agreement”) have the meanings ascribed to them in the
Plan.


1.     Acceptance of Restricted Stock Unit Award. Subject to the terms and
conditions of this Agreement and the Plan (the terms of which are incorporated
herein by reference) and effective as of the date set forth above, the Company
hereby grants to you and you hereby accept the grant of
________________________________ (_________) Restricted Stock Units (the
“Units”). Units will be settled only in Shares of common stock of the Company on
a one Share for one Unit basis, rounded up or down to the nearest whole Share,
and not in cash.
 
2.     Relation of Restricted Stock Unit Award to Other Agreement(s). As an
express condition to acceptance of this Restricted Stock Unit Award, subject to
the special exception provided under Section 3(g) of this Agreement (which
governs a Change in Control situation), you agree that:
 
(a) Except to the extent you are or subsequently become a party to a written
service or other agreement with the Company (such agreement(s), which for the
avoidance of doubt, do not include any agreements entered into with Affiliates
or Subsidiaries of the Company) (the “Other Agreement”), the only vesting and
lapse of forfeiture restriction provisions that govern the Restricted Stock Unit
Award under this Agreement are set forth in Section 3 of this Agreement;
 
(b) To the extent that the vesting and lapse of forfeiture restriction
provisions of this Agreement or the Plan’s terms are inconsistent with an Other
Agreement, the provisions of your Other Agreement shall govern and control,
subject to the special exception provided under Section 3(g) of this Agreement
(which governs a Change in Control situation); and
 

--------------------------------------------------------------------------------


 
(c) Except as expressly provided in paragraph (b) above, the terms of any Other
Agreement shall in no way alter or amend, or provide additional rights or
benefits, under the Restricted Stock Unit Award governed by this Agreement.
 
3.     Vesting; Termination of Restricted Stock Unit Award.
 
(a) General Vesting Rule. You will be issued Shares in settlement of the Units
only as you vest in the Units, meaning that the Units will be settled in Shares
on the day on which you vest in any portion of the Units (hereinafter referred
to as a “Vesting Date”). So long as you remain continuously employed by the
Company or any Affiliate through such Vesting Date(s), and except as otherwise
set forth in this Section 3, the Units shall vest and your right to receive and
retain the Shares in settlement of such Units will become nonforfeitable in
accordance with the following schedule:
 
(i) One-third of the Units shall vest on December 31, 2007;
 
(ii) Another one-third of the Units shall vest on December 31, 2008; and
 
(iii) The remaining one-third of the Units shall vest on December 31, 2009.
 
(b) Termination as a Result of Death or Disability. In the event of your
termination of employment as a result of your death or Disability (as defined in
Section 2(q) of the Plan), any unvested Units shall immediately vest as of the
date of such termination for death or Disability.


(c) Termination as a Result of Involuntary Termination or Resignation for Good
Reason. In the event of the your termination of employment as a result of your
Involuntary Termination (as defined in Section 2(aa) of the Plan) or Resignation
for Good Reason (as defined in Section 2(tt) of the Plan), any unvested Units
shall immediately vest as of the date of such Involuntary Termination or
Resignation for Good Reason.


(d) Termination as a Result of Retirement. In the event of your termination of
employment as a result of your Retirement (which for purposes of this Agreement
is as defined in Section 2(vv) of the Plan), any unvested Units shall vest
pro-rata as of the date of your termination due to Retirement based on the
following formula:


(i) the total number of Units, times
 
(ii) a ratio, the numerator of which is the total number of months of employment
from November 15, 2006 to the end of the month in which the date of termination
due to Retirement occurs, and the denominator of which is thirty-seven and
one-half (37.5), rounded to the nearest whole number; less
 
(iii) the total number of Units in which you have previously vested prior to
your date of Retirement.
 
The remaining portion of the unvested Units which are not accelerated for
vesting purposes shall be immediately forfeited.


2

--------------------------------------------------------------------------------


 
Example: The following example is included merely for demonstrative purposes.


Ann is granted 1,000 Units on November 15, 2006. She will vest in her Units as
follows: (1) 333 Units on December 31, 2007, (2) 333 Units on December 31, 2008,
and (3) 334 Units on December 31, 2009. Ann subsequently announces her
Retirement effective June 1, 2008.


As of June 1, 2008, Ann will immediately vest in additional unvested Units equal
to the amount of 187 (equal to 1,000 Units multiplied by 19.5 months of
employment from November 1, 2006 divided by 37.5 reduced by 333 Units previously
vested).


(e) Termination for Cause. In the event your employment is terminated for Cause
(as defined in Section 2(i) of the Plan), all unvested Units and all Shares
received upon settlement of vested Units shall expire immediately, be forfeited
and considered null and void, and the provisions of Section 4 of this Agreement
shall control.
 
(f) Termination – General. In the event of your termination of employment other
than as a result of your death, Disability (as defined in Section 2(q) of the
Plan), Involuntary Termination (as defined in Section 2(aa) of the Plan),
Resignation for Good Reason (as defined in Section 2(tt) of the Plan),
Retirement, or Cause (as defined in Section 2(i) of the Plan), all unvested
Units shall expire immediately, be forfeited and considered null and void.


(g) Change in Control Acceleration. In the event of a Change in Control (as
defined in Section 2(j) of the Plan) which closes on a date prior to your
termination of employment, any unvested Units shall immediately become fully
vested, effective as of immediately prior to consummation of the Change in
Control. Notwithstanding the foregoing, to the extent that an employment, change
in control or other agreement or arrangement with the Company or an Affiliate
provides benefits of greater value upon a Change in Control that those provided
in this paragraph (g), the rights set forth in such other agreement shall
supersede the provisions of this paragraph (g). Comparatively, to the extent
that an employment, change in control or other agreement or arrangement with the
Company or an Affiliate provides benefits of lesser value upon a Change in
Control that those provided in this paragraph (g), the rights set forth in this
paragraph (g) shall supersede the provisions of such other agreement.
 
(h) Other Termination Events. Notwithstanding anything to the contrary contained
in this Agreement, the Units will terminate and expire immediately upon the
occurrence of the circumstances set forth in Section 11.2 of the Plan, and the
provisions of Section 4 of this Agreement shall control.
 
(i) Forfeiture Price. In the event that any Shares previously issued to you on
settlement of the Units are required to be forfeited under Section 3(e) or
Section 3(h), then the Company will have the right (but not the obligation) to
repurchase any or all of such forfeited Shares for $0.001 per Share. The Company
will have ninety (90) days from the date of any event giving rise to forfeiture
under Section 3(e) or Section 3(h), as the case may be, within which to effect a
repurchase of any or all of the Shares subject to such forfeiture conditions.
The Company’s right to repurchase the Shares under this paragraph (i) is
assignable by the Company, in its sole discretion, to an Affiliate or other
party to whom such rights can be assigned under the Applicable Laws (as defined
in Section 2(c) of the Plan).
 
3

--------------------------------------------------------------------------------


 
4.     Forfeiture Events. In addition to the rights available to the Company
under Section 3(i) immediately above, upon the occurrence of any of the events
set forth in Section 11.2 of the Plan (a “Forfeiture Event”), you, without any
further action by the Company or you, shall forfeit, as of the first day of any
such Forfeiture Event:
 
(a) all right, title and interest to these Units;
 
(b) any Shares received upon settlement of these Units then owned by you; and
 
(c) any and all profits realized by you, on an after-tax basis, pursuant to any
sales or transfer of any Shares received upon settlement of these Units within
the six (6) month period prior to the date of such Forfeiture Event.
 
Additionally, the Company shall have the right to issue a stop transfer order
and other appropriate instructions to its transfer agent with respect to this
Unit and the Shares, and the Company further shall be entitled to reimbursement
from you of any fees and expenses (including attorneys’ fees) incurred by or on
behalf of the Company in enforcing the Company’s rights under this Section 4. By
accepting this Restricted Stock Unit Award, you hereby consent to a deduction
from any amounts the Company owes to you from time to time (including amounts
owed to you as compensation as well as any other amounts owed to you by the
Company), to the extent of any amounts that you owe to the Company under this
Section 4. Whether or not the Company elects to make any set-off in whole or in
part, if the Company does not recover by means of set-off the full amount you
owe to the Company, calculated as set forth above, you agree to pay immediately
the unpaid balance to the Company.
 
5.     Share Certificates. Share certificates (the “Certificate”) evidencing the
settlement of Units into Shares will be issued only at your request and the
Shares will be issued and registered in your name as of the Vesting Date (such
date being the end of the “Restricted Period”) on the register of shareholders
of the Company (through its transfer agent). If the Shares are to be issued in
certificated form, then subject to Section 7 of this Agreement, Certificates
representing the Shares will be delivered to you as soon as practicable after
the end of the applicable Restricted Period.
 
6.     Changes in Company’s Capital Structure. Subject to any required action by
the Company’s Board and stockholders, as may be determined to be appropriate and
equitable by the Committee, to prevent dilution or enlargement of rights, the
Committee shall:
 
(a) adjust proportionately the number of Units for any increase or decrease in
the number of issued and outstanding shares of common stock resulting from a
subdivision or combination of such shares or the payment of a stock dividend or
any other increase or decrease in the number of such outstanding shares of
common stock of the Company effected without the receipt of consideration by the
Company; and
 
(b) if the Company is a participating corporation in any merger or consolidation
and provided the Units are not terminated upon consummation of such merger or
consolidation, modify such Units to pertain to and apply to the securities or
other property to which a holder of the number of shares subject to the Units
would have been entitled upon such consummation.
 
4

--------------------------------------------------------------------------------


 
Notwithstanding anything to the contrary, such adjustments by the Committee
shall be final, binding and conclusive.
 
7.     Tax Withholding Obligations. As a condition to receipt of Shares upon
settlement of the Units, you acknowledge your obligation with respect to any tax
or similar withholding obligations that may arise in connection with receipt or
vesting of the Units and/or receipt of the Shares. Pursuant to Article 20 of the
Plan, you may satisfy withholding tax obligations through either (a) giving
instructions to a broker for the sale on the open market of a sufficient number
of Shares to pay the applicable withholding tax or (b) depositing with the
Company an amount of funds equal to the estimated withholding tax liability. If
you fail to satisfy such obligations in either of these ways, the Company may
require that the Shares otherwise scheduled to be settled upon vesting of the
Units on any given date be forfeited. You understand that the Company’s rights
to ensure satisfaction of applicable withholding obligations with respect to the
settlement of Units may require planning on your part, in advance of the
expected Vesting Date(s) specified in Section 3 above. The Company will not
deliver any of the Shares until and unless you have made proper provision for
all applicable tax and similar withholding obligations.
 
8.     US Tax Consequences. Below is a brief summary as of the date of this
Restricted Stock Unit Award of certain United States federal tax consequences of
the award of the Units and disposition of the Shares upon settlement of the
Units under the laws in effect as of the date of grant. THIS SUMMARY IS
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. PARTICIPANT
SHOULD CONSULT A TAX ADVISER BEFORE SETTLEMENT OF THIS RESTRICTED STOCK UNIT
AWARD OR DISPOSING OF THE SHARES. There may be a regular federal (and state)
income tax liability when the Units vest on the Vesting Date(s). You will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the current Fair Market Value of the Shares underlying the Units
on the date of vesting (i.e., when the forfeiture provisions lapse). If Shares
issued upon vesting of this Restricted Stock Unit Award are held for at least
one year, any gain realized on disposition of those Shares will be treated as
long-term capital gain for federal income tax purposes. You are obligated as a
condition of receiving this Restricted Stock Unit Award to satisfy any
applicable withholding obligations that apply thereto.
 
9.     Effect of Agreement. You acknowledge receipt of a copy of the Plan and
represent that you are familiar with the terms and provisions thereof (and have
had an opportunity to consult counsel regarding the Units’ terms), and hereby
accept this Restricted Stock Unit Award and agree to be bound by its contractual
terms as set forth herein and in the Plan. You hereby agree to accept as
binding, conclusive and final all decisions and interpretations of the Committee
(as defined in Section 2(m) of the Plan) regarding any questions relating to the
Units. In the event of a conflict between the terms and provisions of the Plan
and the terms and provisions of this Agreement, the Plan terms and provisions
shall prevail.
 
10.    Restriction on Transferability. Until settlement of the Units upon
issuance to you of the Shares subject thereto, the Units may not be sold,
transferred, pledged, assigned or otherwise alienated at any time. Any attempt
to do so contrary to the provisions hereof shall be null and void.
Notwithstanding the above and subject to Section 12 below, distribution can be
made pursuant to will, the laws of descent and distribution, intra-family
transfer instruments or to an inter vivos trust.
 
5

--------------------------------------------------------------------------------


 
11.    Voting Rights. You will have no voting or any other rights as a
shareholder of the Company with respect to the Units prior to the date on which
you are issued the Shares in settlement thereof. Upon settlement of the Units
into Shares, you will obtain full voting and other rights as a shareholder of
the Company.
 
12.    Designation of Beneficiaries. You may, in accordance with procedures
established by the Committee (as defined in Section 2(m) of the Plan), designate
one or more beneficiaries to receive all or part of any Shares to be distributed
to you hereunder on settlement of Units in the case of your death, and you may
change or revoke such designation at any time. In the event of your death, any
Shares distributable hereunder that are subject to such a designation (to the
extent such a designation is enforceable under the Applicable Laws (as defined
in Section 2(c) of the Plan)) will be distributed to such beneficiary or
beneficiaries in accordance with this Agreement. Any other Shares distributable
will be distributed to your estate. If there is any question as to the legal
right of any beneficiary to receive a distribution hereunder, the amount in
question will be paid over to your estate, in which event neither the Company
nor any affiliate of the Company will have any further liability to anyone with
respect to such amount.
 
13.    Amendment of Restricted Stock Unit Award. The Committee may at any time
amend, alter, suspend or discontinue the Plan, but no amendment, alteration,
suspension or discontinuation (other than as explicitly permitted under the
Plan) shall be made that would adversely affect your rights under this Agreement
without your consent.
 
14.    Governing Law. The laws of the state of New Jersey, without giving effect
to principles of conflicts of law, will apply to the Plan, this Restricted Stock
Unit Award and this Agreement. The Company agrees, and you agree as a condition
to acceptance of the Restricted Stock Unit Award, to submit to the jurisdiction
of the courts located in the jurisdiction in which you are employed, or were
most recently employed, by the Company.
 
15.    Data Protection. You acknowledge and agree (by executing this Agreement)
to the collection, use, processing and transfer of certain personal data as
described in this Section 15. You understand that you are not obliged to consent
to such collection, use, processing and transfer of personal data. However, you
understand your failure to provide such consent may affect your ability to
participate in the Plan. You understand that the Company may hold certain
personal information about you, including your name, social security number (or
other tax identification number) salary, nationality, job title, position
evaluation rating along with details of all past awards and current awards
outstanding under the Plan, for the purpose of managing and administering the
Plan (the “Data”). The Company, or its Affiliates, will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Plan. The Company and/or any of it Affiliates may further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These various recipients of Data may
be located elsewhere throughout the world. You authorize these various
recipients of Data to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Plan, including any required transfer of such Data as may be
required for the subsequent holding of Shares subject to the Unit on your behalf
by a broker or other third party with whom you may elect to deposit any Shares
subject to the Unit acquired pursuant to the Plan. You understand that you may,
at any time, review Data with respect to you and require any necessary
amendments to such Data. You also understand that you may withdraw the consents
to use Data herein by notifying the Company in writing; however, you understand
that by withdrawing your consent to use Data, you may affect your ability to
participate in the Plan.
 
6

--------------------------------------------------------------------------------


 
16.    Employment Matters. This Restricted Stock Unit Award does not form part
of your entitlement to remuneration or benefits in terms of your employment by
the Company. Your terms and conditions of employment are not affected or changed
in any way by this Restricted Stock Unit Award or by the terms of the Plan or
this Agreement. No provision of this Agreement or of the Restricted Stock Unit
Award granted hereunder shall give you any right to continue in the employment
of the Company or any Affiliate, create any inference as to the length of your
employment, affect the right of the Company or any Affiliate to terminate your
employment, with or without Cause (as defined in Section 2(i) of the Plan), or
give you any right to participate in any employee welfare or benefit plan or
other program (other than the Plan) of the Company or any Affiliate. You
acknowledge and agree (by executing this Agreement) that the granting of the
Restricted Stock Unit Award under this Agreement is made on a fully
discretionary basis by the Company and that this Agreement does not lead to a
vested right to further awards in the future. Further, the Restricted Stock Unit
Award set forth in this Agreement constitutes a non-recurrent benefit and the
terms of this Agreement are only applicable to the Units awarded pursuant to
this Agreement.
 
17.    Tax Provisions Applicable to Non-US Persons. This Section 17 shall apply
to you if you are resident in and/or subject to the laws of a country other than
the United States at the time of grant of the Restricted Stock Unit Award and
during the period in which you hold this Restricted Stock Unit Award or the
Shares issued upon settlement thereof.
 
(a) Applicable if you are not a US person (including as to UK persons): You
hereby agree to indemnify and keep indemnified the Company and any Affiliate
from and against any liability for, or obligation to pay, income tax and
employer’s and/or employee’s national insurance or social security contributions
arising on the grant of the Restricted Stock Unit Award, vesting of the
Restricted Stock Unit Award or the issuance of the Shares upon settlement.
 
(b) Applicable if you are a UK person: Where any obligation to pay income tax or
employee’s national insurance contributions or social security contributions
(any such obligation or contribution, a “Tax Liability”) arises, the Company or
any Affiliate may recover from you an amount of money sufficient to meet the Tax
Liability by any of the following arrangements:
 
(i) deduction from salary or other payments due to you; or
 
(ii) withholding from the issuance to you of that number of Shares (otherwise to
be acquired by you upon settlement of the Units) whose aggregate Fair Market
Value on the date of exercise is, so far as possible, equal to but neither less
than nor more than the amount of Tax Liability.
 
If the Participant is unable to satisfy his or her Tax Liability pursuant to
either subparagraph (i) or clause (ii) above, the Company may additionally cause
the forfeiture of any Shares otherwise scheduled to become vested under the
Restricted Stock Unit Award on a given date to avoid imposition of any Tax
Liability to the Participant.
 
18.    Severability. In the event that any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
 
7

--------------------------------------------------------------------------------


 
19.    Waiver; Cumulative Rights. The failure or delay of either party to
require performance by the other party of any provision hereof shall not affect
its right to require performance of such provision unless and until such
performance has been waived in writing. Each and every right hereunder is
cumulative and may be exercised in part or in whole from time to time.
 
20.    Representations. As a condition to your receipt of this Restricted Stock
Unit Award and the Shares to be issued on settlement thereof, you represent and
warrant the following:
 
(a) You are aware of the Company’s business affairs and financial condition and
have acquired sufficient information about the Company to reach an informed and
knowledgeable decision to accept this Restricted Stock Unit Award;
 
(b) You are acquiring the Restricted Stock Unit Award and the Shares subject
thereto for investment only for your own account, and not with a view, or for
resale in connection with, any “distribution” thereof under Applicable Law (as
defined in Section 2(c) of the Plan);
 
(c) You understand that neither the Units nor the Shares have been registered in
all State jurisdictions within the United States, and that the exemption(s) from
registration relied upon may depend upon your investment intent as set forth
above;
 
(d) You further understand that prior to any resale by you of the Shares
acquired upon settlement of these Units without registration of such resale in
relevant State jurisdictions, the Company may require you to furnish the Company
with an opinion of counsel acceptable to the Company that you may sell or
transfer such Shares pursuant to an available exemption under Applicable Law;
 
(e) You understand that the Company is under no obligation to assist you in this
process by registering the Shares in any jurisdiction or by ensuring that an
exemption from registration is available; and
 
(f) You further agree that as a condition to settlement of these Units, the
Company may require you to furnish contemporaneously dated representations
similar to those set forth in this Section 20.
 
21.    Compliance with Code §409A. For avoidance of doubt, and anything else
contained herein to the contrary notwithstanding, if the Company determines in
good faith that the settlement of Units pursuant to this Agreement constitutes
deferred compensation subject to §409A of the Internal Revenue Code and the
regulations and other guidance issued pursuant thereto (“§409A”) then the
following shall apply:
 
(a) Settlement of Units shall in no event occur later than two and one-half
months following the end of the year in which the Vesting Date occurs;
 
(b) Settlement of Units shall not be accelerated to a time earlier than the time
at which the Units would otherwise have been settled pursuant to this Agreement,
whether by amendment of this Agreement or otherwise, unless such acceleration is
permitted by §409A; and
 
8

--------------------------------------------------------------------------------


 
(c) If any other provision of this Agreement or the Plan relating to the time or
manner of settlement of Units would otherwise cause any amount to be subject to
tax under §409A, the Company shall have the authority to revise the Agreement to
the minimum extent, as determined by the Company in good faith, necessary to
satisfy the requirements of §409A; provided, however, that nothing contained
herein shall be construed to impose on the Company any liability for any tax
imposed on you by §409A.
 
By your signature below, you indicate your acceptance of the terms of this
Restricted Stock Unit Award, and acknowledge that you have received copies of
the Plan and the prospectus, in each case as currently in effect. By signing
this Agreement, you acknowledge that your personal information regarding
participation in the Plan and information necessary to determine and pay, if
applicable, benefits under the Plan must be shared with other entities,
including companies related to the Company and persons responsible for certain
acts in the administration of the Plan. By signing this Agreement, you consent
to such transmission of personal data as the Company believes is appropriate to
administer the Plan.
 

Accepted and Agreed to by Participant:     Participant    
Acknowledged and Agreed to by Company:
   
Raymond J. Milchovich
Chairman, President & CEO

 
9

--------------------------------------------------------------------------------


 